El Juez Asociado, Sr. del Toro,
emitió la opinión del tribunal.
El presente es nn recnrso de. apelación en nn caso sobre co-bro de pesos. En la demanda se alegó qne el demandado Mer-ced debía a la demandante la snma de cuatrocientos dollars con sus intereses a partir del 6 de noviembre de 1908, de-biendo descontarse de los intereses vencidos la suma de $49.52 abonados al efecto. El demandado aceptó la certeza de la • deuda en cuanto al principal pero no en cuanto a los intereses y alegó que él estipuló que satisfaría su débito, dando en pago ciertas casas de su propiedad que la demandante se babía negado a recibir. El demandado, además estableció reconven-ción reclamando la suma de 200 pesos en concepto de daños y perjuicios que alegó que se le habían causado con motivo de la orden para asegurar la efectividad de la sentencia que pudiera pronunciarse en este caso, dictada a instancias de la deman-dante.
El pleito fué fallado en primera instancia por la corte municipal de Bayamón, y en segunda instancia por la corte de distrito en contra del demandado.
Que el demandado Merced tomó a préstamo a Baltazar Bra-ñuelas a principios de noviembre de 1908 la suma de cuatro-cientos pesos; que Brañuelas falleció; que la menor María Petra Brañuelas fué declarada por la Corte de Distrito de San Juan única y universal heredera de su padre Baltazar Bra-ñuelas, que Eduarda Bivera es madre con patria potestad de la dicha menor María Petra, y que el demandado no ha pagado su deuda, son hechos aceptados por ambas partes en este caso. El conflicto- de la prueba sólo existe en dos. puntos, a saber: Io. ¿Se fijó interés? 2o. ¿Se estipuló la forma de pago ale-gada por el demandado?
El préstamo no se hizo constar por escrito y sólo tres tes-tigos declararon en el acto del juicio ante la corte de distrito. Dos de ellos, Eduarda Bivera y Matías Burón, manifestaron que el préstamo fué con interés, especificando Bufón el interés *243del uno por ciento y manifestando además que Merced debía devolver el dinero a los pocos meses porque Brañuelas ■ lo tenía destinado para hacer un viaje a España por motivos de .salud. El tercer testigo que declaró, que lo fue el propio de-mandado, manifestó que el préstamo se verificó sin interés y que el pago se estipuló en la forma expresada en la contes-tación.
El juez, al dirimir el conflicto, dió crédito a las declara-ciones de Eduarda Eivera y Matías Burén y falló en favor de la demandante. Nosotros hemos examinado el caso en su totalidad y no hemos encontrado nada que demuestre que la corte actuó movida por pasión, prejuicio o parcialidad, o que haya cometido error alguno manifiesto, y en tal virtud, de acuerdo con la doctrina establecida por esta corte en repetidos casos, debemos aceptar la apreciación de la corte sentencia-dora como la justa y procedente.
En cuanto a la reconvención, la corte de distrito resolvió con muy buen sentido a nuestro juicio, que no era necesario que se practicara prueba alguna sobre ella, por considerarla improcedente, dado que el embargo en los bienes del deman-dado se había hecho para el aseguramiento de la sentencia y sólo en el caso de declararse improcedente la demanda po-drían alegarse y probarse los daños y perjuicios que se hubie-ren ocasionado al demandado con el embargo.
El recurso debe declararse sin lugar y confirmarse la sen-tencia apelada.

Confirmada. ■

Jueces concurrentes: Sres. Presidentó Hernández, y Aso-ciado, Wolf.
Los Jueces Asociados, Sres. MacLeary y Aldrey, no in-tervinieron en la resolución de este caso.